     Case 2:20-cv-11659-PA-AFM Document 1 Filed 12/28/20 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     DREW MOORE, individually and on        )         Case No.
11
     behalf of all others similarly situated,
                                            )
12                                          )         CLASS ACTION
13   Plaintiff,                             )         COMPLAINT FOR VIOLATIONS
                                            )         OF:
14          vs.                             )
15                                          )            1.      NEGLIGENT VIOLATIONS
     STEEL SUPPLEMENTS, INC., and           )                    OF THE TELEPHONE
16
     DOES 1 through 10, inclusive, and each )                    CONSUMER PROTECTION
17   of them,                               )                    ACT [47 U.S.C. §227(b)]
18
                                            )            2.      WILLFUL VIOLATIONS
     Defendants.                            )                    OF THE TELEPHONE
19                                          )                    CONSUMER PROTECTION
20                                          )                    ACT [47 U.S.C. §227(b)]
                                            )
21                                          )         DEMAND FOR JURY TRIAL
22                                          )
23
           Plaintiff DREW MOORE (“Plaintiff”), individually and on behalf of all
24
     others similarly situated, alleges the following upon information and belief based
25
     upon personal knowledge:
26
     ///
27
     ///
28



                                 CLASS ACTION COMPLAINT
                                                -1-
     Case 2:20-cv-11659-PA-AFM Document 1 Filed 12/28/20 Page 2 of 9 Page ID #:2




 1                               NATURE OF THE CASE
 2           1.   Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of Defendant, in negligently, knowingly,
 5   and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of
 6   the Telephone Consumer Protection Act, 47. U.S.C. § 227, et seq. (“TCPA”).
 7                              JURISDICTION & VENUE
 8           2.   Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s
 9   claims arise under a law of the United States, the TCPA.
10           3.   Venue is proper in the United States District Court for the Central
11   District of California pursuant to 28 U.S.C. § 1391(b) because Defendant resides
12   within this District and a substantial part of the events or omissions giving rise to
13   Plaintiff’s claims occurred within this District.
14                                        PARTIES
15           4.   Plaintiff, DREW MOORE (“Plaintiff”), is a natural person residing in
16   Los Angeles County, California, and is a “person” as defined by 47 U.S.C. § 153
17   (39).
18           5.   Defendant, STEEL SUPPLEMENTS, INC. (“Defendant”), is a
19   nutritional supplement company, and is a “person” as defined by 47 U.S.C. § 153
20   (39).
21           6.   The above-named Defendant, and its subsidiaries and agents, are
22   collectively referred to as “Defendants.” The true names and capacities of the
23   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
24   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
25   names. Each of the Defendants designated herein as a DOE is legally responsible
26   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
27   Complaint to reflect the true names and capacities of the DOE Defendants when
28   such identities become known.


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-11659-PA-AFM Document 1 Filed 12/28/20 Page 3 of 9 Page ID #:3




 1         7.     Plaintiff is informed and believes that at all relevant times, each and
 2   every Defendant was acting as an agent and/or employee of each of the other
 3   Defendants and was acting within the course and scope of said agency and/or
 4   employment with the full knowledge and consent of each of the other Defendants.
 5   Plaintiff is informed and believes that each of the acts and/or omissions complained
 6   of herein was made known to, and ratified by, each of the other Defendants.
 7                             FACTUAL ALLEGATIONS
 8         8.     Beginning on or about February 9, 2020, Plaintiff received a text
 9   message from Defendant on Plaintiff’s cellular telephone number ending in -3148,
10   in an attempt to solicit Plaintiff to purchase Defendant’s products.
11         9.     During this time, Defendant began to use Plaintiff’s cellular telephone
12   for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
13   via text messages, including a text message sent to and received by Plaintiff on or
14   about February 9, 2020 from Defendant.
15         10.    On or about February 9, 2020, Plaintiff received a text from Defendant
16   that read: “Steel Supplements: Welcome! Msg & data rates may apply. Msg
17   frequency is recurring. Reply HELP for help, STOP to cancel.”
18         11.    This text message placed to Plaintiff’s cellular telephone was placed
19   via Defendant’s SMS Blasting Platform, i.e., an “automatic telephone dialing
20   system,” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) as prohibited by 47 U.S.C.
21   § 227(b)(1)(A).
22         12.    The telephone number that Defendant, or its agent, called was
23   assigned to a cellular telephone service for which Plaintiff incurs a charge for
24   incoming calls pursuant to 47 U.S.C. § 227(b)(1).
25         13.    Defendant’s text messages constituted calls that were not for
26   emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A).
27         14.    Plaintiff is not a customer of Defendant’s services and has never
28   provided any personal information, including his cellular telephone number, to


                                CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-11659-PA-AFM Document 1 Filed 12/28/20 Page 4 of 9 Page ID #:4




 1   Defendant for any purpose whatsoever.
 2          15.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 3   express consent” to receive calls using an automatic telephone dialing system on
 4   his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 5          16.    Plaintiff alleges upon information and belief, including without
 6   limitation his experiences as recounted herein, especially his experience of
 7   receiving Defendant’s text message despite Defendant’s lack of express consent to
 8   call him, that Defendant lacks reasonable policies and procedures to avoid the
 9   violations of the Telephone Consumer Protection act herein described.
10                                  CLASS ALLEGATIONS
11          17.    Plaintiff brings this action individually and on behalf of all others
12   similarly situated, as a member the classes (hereafter “The Class”) defined as
13   follows:
14
                   All persons within the United States who received any
15                 solicitation/telemarketing calls from Defendant to said
16                 person’s cellular telephone made through the use of any
                   automatic telephone dialing system or an artificial or
17
                   prerecorded voice and such person had not previously
18                 consented to receiving such calls, or who had revoked
19
                   such consent, within the four years prior to the filing of
                   this Complaint through the date of class certification.
20
21          18.    Plaintiff represents, and is a member of, The Class, consisting of all
22   persons within the United States who received any solicitation/telemarketing calls
23   from Defendant to said person’s cellular telephone made through the use of any
24   automatic telephone dialing system or an artificial or prerecorded voice and such
25   person had not previously consented to receiving such calls, or who had revoked
26   such consent, within the four years prior to the filing of this Complaint through the
27   date of class certification.
28          19.    Defendant, its employees and agents are excluded from The Class.


                                    CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-11659-PA-AFM Document 1 Filed 12/28/20 Page 5 of 9 Page ID #:5




 1   Plaintiff does not know the number of members in The Class, but believes the Class
 2   members number in the thousands, if not more. Thus, this matter should be
 3   certified as a Class Action to assist in the expeditious litigation of the matter.
 4         20.    The Class is so numerous that the individual joinder of all of its
 5   members is impractical. While the exact number and identities of The Class
 6   members are unknown to Plaintiff at this time and can only be ascertained through
 7   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 8   The Class includes thousands of members.            Plaintiff alleges that The Class
 9   members may be ascertained by the records maintained by Defendant.
10         21.    Plaintiff and members of The Class were harmed by the acts of
11   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
12   and Class members via their cellular telephones thereby causing Plaintiff and Class
13   members to incur certain charges or reduced telephone time for which Plaintiff and
14   Class members had previously paid by having to retrieve or administer messages
15   left by Defendant during those illegal calls, and invading the privacy of said
16   Plaintiff and Class members.
17         22.    Common questions of fact and law exist as to all members of The
18   Class which predominate over any questions affecting only individual members of
19   The Class. These common legal and factual questions, which do not vary between
20   Class members, and which may be determined without reference to the individual
21   circumstances of any Class members, include, but are not limited to, the following:
22                a.     Whether, within the four years prior to the filing of this
23                       Complaint, Defendant made any telemarketing/solicitation call
24                       (other than a call made for emergency purposes or made with
25                       the prior express consent of the called party) to a Class member
26                       using any automatic telephone dialing system or an artificial or
27                       prerecorded voice to any telephone number assigned to a
28                       cellular telephone service;


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-11659-PA-AFM Document 1 Filed 12/28/20 Page 6 of 9 Page ID #:6




 1                b.     Whether Plaintiff and the Class members were damaged
 2                       thereby, and the extent of damages for such violation; and
 3                c.     Whether Defendant should be enjoined from engaging in such
 4                       conduct in the future.
 5         23.    As a person that received telemarketing/solicitation calls from
 6   Defendant using an automatic telephone dialing system or an artificial or
 7   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 8   claims that are typical of The Class.
 9         24.    Plaintiff will fairly and adequately protect the interests of the members
10   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
11   class actions.
12         25.    A class action is superior to other available methods of fair and
13   efficient adjudication of this controversy, since individual litigation of the claims
14   of all Class members is impracticable. Even if every Class member could afford
15   individual litigation, the court system could not. It would be unduly burdensome
16   to the courts in which individual litigation of numerous issues would proceed.
17   Individualized litigation would also present the potential for varying, inconsistent,
18   or contradictory judgments and would magnify the delay and expense to all parties
19   and to the court system resulting from multiple trials of the same complex factual
20   issues. By contrast, the conduct of this action as a class action presents fewer
21   management difficulties, conserves the resources of the parties and of the court
22   system, and protects the rights of each Class member.
23         26.    The prosecution of separate actions by individual Class members
24   would create a risk of adjudications with respect to them that would, as a practical
25   matter, be dispositive of the interests of the other Class members not parties to such
26   adjudications or that would substantially impair or impede the ability of such non-
27   party Class members to protect their interests.
28         27.    Defendant has acted or refused to act in respects generally applicable


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-11659-PA-AFM Document 1 Filed 12/28/20 Page 7 of 9 Page ID #:7




 1   to The Class, thereby making appropriate final and injunctive relief with regard to
 2   the members of the Class as a whole.
 3                             FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                   47 U.S.C. § 227(b)
 6         28.    Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-27.
 8         29.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple negligent violations of the TCPA, including but not limited to each
10   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
11   47 U.S.C. § 227(b)(1)(A).
12         30.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
13   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
14   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15         31.    Plaintiff and the Class members are also entitled to and seek injunctive
16   relief prohibiting such conduct in the future.
17                           SECOND CAUSE OF ACTION
18                      Knowing and/or Willful Violations of the
19                         Telephone Consumer Protection Act
20                                   47 U.S.C. § 227(b)
21         32.    Plaintiff repeats and incorporates by reference into this cause of action
22   the allegations set forth above at Paragraphs 1-27.
23         33.    The foregoing acts and omissions of Defendant constitute numerous
24   and multiple knowing and/or willful violations of the TCPA, including but not
25   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
26   and in particular 47 U.S.C. § 227(b)(1)(A).
27         34.    As a result of Defendant’s knowing and/or willful violations of 47
28   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-11659-PA-AFM Document 1 Filed 12/28/20 Page 8 of 9 Page ID #:8




 1   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 2   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 3         35.    Plaintiff and the Class members are also entitled to and seek injunctive
 4   relief prohibiting such conduct in the future.
 5                                PRAYER FOR RELIEF
 6    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 7                             FIRST CAUSE OF ACTION
 8          Negligent Violations of the Telephone Consumer Protection Act
 9                                   47 U.S.C. § 227(b)
10                As a result of Defendant’s negligent violations of 47 U.S.C. §
11                227(b)(1), Plaintiff and the Class members are entitled to and request
12                $500 in statutory damages, for each and every violation, pursuant to
13                47 U.S.C. § 227(b)(3)(B).
14                Any and all other relief that the Court deems just and proper.
15                           SECOND CAUSE OF ACTION
16                      Knowing and/or Willful Violations of the
17                         Telephone Consumer Protection Act
18                                  47 U.S.C. § 227(b)
19                As a result of Defendant’s willful and/or knowing violations of 47
20                U.S.C. § 227(b)(1), Plaintiff and the Class members are entitled to
21                and request treble damages, as provided by statute, up to $1,500, for
22                each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and
23                47 U.S.C. § 227(b)(3)(C).
24                Any and all other relief that the Court deems just and proper.
25         36.    Pursuant to the Seventh Amendment to the Constitution of the United
26
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
27
     ///
28
     ///

                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-11659-PA-AFM Document 1 Filed 12/28/20 Page 9 of 9 Page ID #:9




 1        Respectfully Submitted this 28th Day of December, 2020.
 2                          LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
                                   By: /s/ Todd M. Friedman
 4                                     Todd M. Friedman
 5                                     Law Offices of Todd M. Friedman
                                       Attorney for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                             CLASS ACTION COMPLAINT
                                         -9-
